McDONALD, Chief Justice.
This is a case in which Tabor sued Bloomfield for $1,150, being the unpaid balance due on an alleged contract to purchase a pit of ensilage feed for $1,500. Trial was to a jury, which found for the plaintiff. The Trial Court rendered judgment for the plaintiff on the jury’s verdict. Defendant appealed to this court. While such appeal is pending, it has been made known to the court that such cause has been settled by and between the parties. From the foregoing it follows that this appeal should be and same is hereby dismissed at cost of appellant.
Dismissed.
HALE, J., not participating.